228 S.W.3d 628 (2007)
STATE of Missouri, Respondent,
v.
Hugh M. GEE, Appellant.
No. WD 66754.
Missouri Court of Appeals, Western District.
July 24, 2007.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Hugh Gee appeals from his conviction for possession of a controlled substance. He contends the trial court erred in admitting evidence of uncharged crimes. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).